                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Calvin S. Wedington,                                  Case No. 18-cv-2694 (SRN/SER)

               Plaintiff,

 v.                                                     MEMORANDUM OPINION
                                                            AND ORDER
 Office of the Inspector General, et. al.,

               Defendants.


Calvin S. Wedington, 18915-037, FMC-Devens, P.O. Box 879, Ayer, MA 01432, pro se.


SUSAN RICHARD NELSON, United States District Judge

       This case is before the Court on Plaintiff’s objection (“Objection”) [Doc. No. 10] to

United States Magistrate Judge Steven Rau’s January 14, 2019, Report and

Recommendation (“R&R”) [Doc. No. 9]. Magistrate Judge Rau recommended that the

Court dismiss Plaintiff’s complaint (“Complaint”) [Doc. No. 1] without prejudice. (R&R

at 3.) For the reasons set forth below, the Court overrules Plaintiff’s Objection, adopts the

R&R in full, and dismisses Plaintiff’s Complaint without prejudice.

I.     Background

       On September 17, 2018, Plaintiff filed his Complaint and an application to

proceed in forma pauperis (“IFP”) [Doc. No. 2]. On October 9, 2018, Magistrate Judge

Rau granted Plaintiff’s IFP application. (Oct. 9, 2018 Order [Doc. No. 4].) Plaintiff was

given until November 30, 2018 to pay an initial partial filing fee of $2.68 and was warned


                                              1
that, if he failed to do so, the action would be dismissed without prejudice for failure to

prosecute. (Id. at 4.)

       Plaintiff never paid the required filing fee. As a result, on January 14, 2019,

Magistrate Judge Rau recommended that the Complaint be dismissed without prejudice.

(R&R at 2.) On January 25, 2018, Plaintiff filed a timely objection to Magistrate Judge

Rau’s R&R. (Obj. at 1.)

II.    Discussion

       This Court reviews de novo any portion of the magistrate judge’s opinion to which

specific objections are made, and “may accept, reject, or modify, in whole or in part, the

findings or recommendations” contained in that opinion. 28 U.S.C. § 636(b)(1)(C); see

also Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b)(3).

       Plaintiff objects to Magistrate Judge Rau’s recommendation that this case be

dismissed for failure to prosecute. However, Plaintiff’s objections fail entirely to address

the basis for Magistrate Judge Rau’s recommendation.

       Because Plaintiff did not pay the required initial partial filing fee and did not

communicate with the Court to seek additional time to pay the fee, the action is dismissed

without prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute.

See Henderson v. Renaissance Grand Hotel, 267 F. App'x 496, 497 (8th Cir. 2008).

IV.    Conclusion

       Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Plaintiff’s Objection [Doc. No. 10] is OVERRULED;

                                              2
      2. Magistrate Judge Rau’s R&R [Doc. No. 9] is ADOPTED in its entirety; and

      3. Plaintiff’s Complaint [Doc. No. 1] is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: January 31, 2019                      s/Susan Richard Nelson
                                             SUSAN RICHARD NELSON
                                             United States District Judge




                                         3
